ORDER

PER CURIAM.
Appellants Joseph Stone and Joshua Stone (collectively “Plaintiffs”) appeal the judgment in favor of defendants Jonathan Bortz, Kent Wehmeier and Endocrine Associates, Inc. (collectively “Defendants”) following a jury trial. We have reviewed the briefs of the parties and the record on *70appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).